United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2548
                                   ___________

Allen Ray Bishop,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Arkansas.
OK Foods, Inc.,                         *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: May 19, 2006
                                Filed: May 24, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Allen Ray Bishop appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination suit against OK Foods, Inc., brought
under Title VII. Having carefully reviewed the record, see Kincaid v. City of Omaha,
378 F.3d 799, 803-04 (8th Cir. 2004) (de novo standard of review), we conclude that,
as a matter of law, the conduct to which Bishop was subjected at the hands of his



      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
coworkers was not sufficiently severe or pervasive to amount to a racially hostile work
environment. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-